Citation Nr: 0531961	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for discogenic disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1982 to July 1985 
and from August 2001 to April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

1.  The veteran's alleged low back problems following an 
injury in service constituted an acute and transitory 
condition that resolved without residual disability.

2.  The veteran's current low back disability is not shown to 
be related to his service.


CONCLUSION OF LAW

Discogenic disc disease of the lumbar spine was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back disorder, 
identified as discogenic disc disease of the lumbar spine and 
manifested by muscle spasm and electric sensation in the left 
leg.  He claims that this disorder is due to injury sustained 
as a result of a January 2002 fall while serving in Bosnia.  
The injury in question is not in dispute.  For the purposes 
of this decision, the Board will assume that the veteran 
injured his back while serving in Bosnia.   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including organic disease of the neurologic system, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case the evidence shows the veteran was seen for 
symptoms of low back pain in July 2002 and complaints of an 
"electric sensation in the left leg" in November 2002, 
approximately 7 months of his separation from service.  A 
November 2002 radiology report notes straightening of the 
lumbar spine consistent with inflammatory changes.  A 
February 2003 report of VA examination of the spine includes 
diagnoses of early degenerative changes of the intervertebral 
disc at L2-L3 and L4-L5 manifested by dehydration, mild 
concentric bulges with minimal hypertrophic changes of the 
posterior element throughout the lumbar spine, and right 
paracentral degenerative disc bulge at L5-S1 with some 
effacement of the tubular fat of the right nerve root without 
significant compression or central canal stenosis by magnetic 
resonance imaging (MRI) of the spine in December 2002.    

Service medical records fail to indicate a chronic back 
disorder caused by the injury the veteran has alleged during 
his active service.  In fact, based on the veteran's 
statements at the time of the alleged injury and after, the 
Board must find that the service medical records provide very 
negative evidence against this claim.  The veteran himself 
failed to note a chronic back disorder following the injury 
in service.   

A May 2003 VA medical opinion states that it is not at least 
as likely as not that the veteran's current low back 
disability is etiologically related to the January 2002 fall.  
The Board finds this opinion is entitled to great probative 
weight.  

The Board finds that the veteran's back injury in service was 
an acute and transitory event that resolved without residual 
disability.  For a showing of a chronic disease in service, 
such as a chronic back disability, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish a 
chronic condition that can be linked to service.  When the 
fact of chronicity in service is not adequately supported, as 
in this case, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Based on a total lack of evidence in service of a chronic 
back disability following the low back injury, the fact that 
there was no treatment for a low back disability immediately 
following the alleged injury, and that there is competent 
evidence against a finding relating current low back 
disability to service or to any event therein, the Board 
finds that the preponderance of evidence is against this 
claim, and that it must be denied.

With regard to the veteran's own contention that his back 
disability is the result of the alleged injury, the U.S. 
Court of Appeals for Veterans Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent evidence.   

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statements of the 
case he was provided with specific information as to why his 
claim was being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim. See 
id.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for discogenic disc disease of the lumbar 
spine is denied. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


